PER CURIAM.
Motion for reargument granted. A further examination of the record herein on the rehearing granted discloses the fact that the decision of the court below is based on the determination of the question of fact as to whether the alleged accord and satisfaction was obtained by false and fraudulent representations as to the insolvency of the defendant. The evidence is ample to sustain the-finding of the trial court that the accord and satisfaction was thus-*852fraudulently obtained. This point was not sufficiently urged in the briefs and escaped the attention of the appellate court.
The order reversing the judgment must therefore be vacated, and the judgment affirmed, with $25 costs.